LATTIMORE, J.
Conviction of aggravated assault; punishment, a fine of $25. There are no. bills of exception, and the only contention is that the evidence does not support the judgment. We are unable to agree with this proposition. A young woman, whose only point of attack by appellant is the fact that she was unfortunate enough to come from a family that did not seem to be of the best standing, testified positively that appellant made an assault upon her. He denied that fact, and introduced his wife and brother, neither of whom were present, but testified to facts which might be taken as corroborating the contention of appellant that he was not at the home of prosecutrix long enough for him to have made the assault as described by her.- Conflicts in the testimony are for the jury, and in this case they have settled them adversely to the contention of appellant. We are not disposed to regard the case as one in which there are no facts, or such slight facts, as to evidence want of due consideration on the part of the jury. The judgment will be affirmed.